Citation Nr: 0841243	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  02-12 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating greater than 10 percent 
for testalgia.

3.  Entitlement to an initial rating greater than 10 percent 
for residuals of a right inguinal hernia repair with scar.

4.  Entitlement to an initial rating greater than 10 percent 
for recurrent dislocation of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted, in pertinent part, 
the veteran's claims of service connection for GERD, 
testalgia, residuals of a right inguinal hernia repair with 
scar, and for recurrent dislocation of the left index finger, 
assigning a 10 percent rating to each of these disabilities 
effective April 1, 1999.  This decision was issued to the 
veteran and his service representative in July 1999.  In 
March 2000, the veteran moved to the jurisdiction of the RO 
in Portland, Oregon.  The veteran disagreed with the June 
1999 rating decision in May 2000, seeking higher initial 
ratings for his service-connected GERD, testalgia, residuals 
of a right inguinal hernia repair with scar, and for 
recurrent dislocation of the left index finger.  He perfected 
a timely appeal in September 2002.  

In January 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected GERD is manifested by, at 
worst, episodes of mild regurgitation and moderately well-
controlled daily acid reflux; it is not productive of 
considerable or severe health impairment.

3.  The veteran's service-connected testalgia is manifested 
by, at worst, complaints of intermittent pain and discomfort.

4.  The veteran's service-connected residuals of a right 
inguinal hernia repair with scar are manifested by, at worst, 
tenderness from chronic scar impingement on nerves in the 
area with no evidence of hernia recurrence and no 
instability, adherence to underlying tissue, ulceration, or 
underlying soft tissue damage.

5.  The veteran's service-connected recurrent dislocation of 
the left index finger is manifested by, at worst, occasional 
instability typical of recurrent subluxation of the left 
index finger, a full range of motion in all digits of the 
left hand, complaints of left index finger pain, and no 
interference with the overall function of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code (DC) 7346 (2008).

2.    The criteria for an initial rating greater than 
10 percent for testalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.115a, 4.115b, DC 7525 (2008).

3.  The criteria for an initial rating greater than 
10 percent for residuals of a right inguinal hernia repair 
with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
DC 7804-7338 (effective before and after August 30, 2002).

4.  The criteria for an initial rating greater than 
10 percent for recurrent dislocation of the left index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5225 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claims are "downstream" 
elements of the RO's grant of service connection for GERD, 
testalgia, residuals of a right inguinal hernia repair with 
scar, and recurrent dislocation of the left index finger in 
the currently appealed rating decision issued in July 1999.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In May 2001 and in July 2005, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete these claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 1999 rating decision was 
fully favorable to the veteran on the issues of service 
connection for GERD, testalgia, residuals of a right inguinal 
hernia repair with scar, and recurrent dislocation of the 
left index finger, and because all of the veteran's higher 
initial rating claims are being denied in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for GERD, testalgia, residuals of a right inguinal 
hernia repair with scar, and for recurrent dislocation of the 
left index finger originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO could not have provided 
pre-adjudication VCAA notice as the July 1999 rating decision 
was issued prior to the VCAA's enactment.  Because all of the 
veteran's higher initial rating claims are being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328; see also 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has provided the veteran with examinations to determine 
the current nature and severity of his service-connected 
GERD, testalgia, residuals of a right inguinal hernia repair 
with scar, and recurrent dislocation of the left index 
finger.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected GERD, 
testalgia, residuals of a right inguinal hernia repair with 
scar, and recurrent dislocation of the left index finger all 
are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected GERD currently is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346 
(hiatal hernia).  See 38 C.F.R. § 4.114, DC 7346.  Under 
DC 7346, a 10 percent rating is assigned for a hiatal hernia 
with 2 or more of the symptoms for the 30 percent rating of 
less severity.  A 30 percent rating is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable health impairment.  A maximum 60 percent rating 
is assigned for a hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptoms combinations productive of 
severe health impairment.  See 38 C.F.R. § 4.114, DC 7346.

The veteran's service-connected testalgia currently is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.115b, 
DC 7525 (chronic epididymo-orchitis).  DC 7525 provides that 
chronic epididymo-orchitis will be rated as a urinary tract 
infection.  A urinary tract infection is rated under 
38 C.F.R. § 4.115a.  See 38 C.F.R. §§ 4.115a, 4.115b, 
DC 7525.  A 10 percent rating is assigned under 38 C.F.R. 
§ 4.115a for a urinary tract infection with long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management.  A 30 percent rating is 
assigned for a urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times/year) and/or requiring 
continuous intensive management.  A urinary tract infection 
manifested by poor renal function should be rated as renal 
dysfunction.  See 38 C.F.R. § 4.115a.

The veteran's service-connected residuals of a right inguinal 
hernia repair with scar currently is evaluated as 10 percent 
disabling by analogy to 38 C.F.R. §§ 4.114, 4.118, DC 7804-
7338 (superficial scar-inguinal hernia).  See 38 C.F.R. 
§§ 4.114, 4.118, DC 7804-7338.  Although the regulations for 
evaluating skin disabilities were revised effective 
August 30, 2002, the Board notes that DC 7804 was not 
changed.  See 67 Fed. Reg. 49596 (July 31, 2002).  A 
10 percent rating is assigned under DC 7804 for superficial 
scars which are painful on examination.  Note (1) to DC 7804 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
DC 7804.  A 10 percent rating is assigned under DC 7338 for a 
postoperative recurrent inguinal hernia that is readily 
reducible and well supported by a truss or a belt.  A 
30 percent rating is assigned under DC 7338 for a small 
postoperative recurrent inguinal hernia or an unoperated 
irreducible inguinal hernia that is not well supported by a 
truss or not readily reducible.  A maximum 60 percent rating 
is assigned for a large postoperative recurrent inguinal 
hernia that is not well supported under ordinary conditions 
and not readily reducible when considered inoperable.  See 
38 C.F.R. § 4.114, DC 7338.

Finally, the veteran's service-connected recurrent 
dislocation of the left index finger currently is evaluated 
as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, 
DC 5225 (ankylosis of index finger).  See 38 C.F.R. § 4.71a, 
DC 5225.  A 10 percent rating is assigned under DC 5225 for 
unfavorable or favorable ankylosis of the index finger for 
either the major (dominant) or minor (non-dominant) side.  A 
Note to DC 5225 provides that raters should consider whether 
an evaluation as an amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  Id.

A review of the veteran's service medical records indicates 
that, in a "Summary of Care," the veteran's significant 
health problems included a right inguinal hernia in March 
1998, testicle pain in May 1998, and a right inguinal hernia 
repair in September 1998.

At the veteran's enlistment physical examination in February 
1998, he denied any relevant medical history.  Clinical 
evaluation was normal except for a surgical scar.  

On outpatient treatment on June 10, 1998, the veteran 
complained of a 5-day history of steadily worsening right 
testicle pain and swelling.  He denied any trauma or history 
of similar symptoms.  His pain radiated up to the right lower 
abdomen and in to the right thigh.  Objective examination 
showed edema in the scrotum on the right side, tenderness to 
palpation in the scrotum, a slightly/moderately enlarged 
right testicle, no inguinal lymphadenopathy, and a negative 
hernia examination.  The assessment was pain/edema to the 
scrotum of questionable etiology.

On June 13, 1998, the veteran complained of right hemi-
scrotal pain.  Objective examination showed bilaterally 
descended testes.  The assessment included testalgia, 
possibly symptomatic.

On June 25, 1998, the veteran complained of a dull ache, 
swelling, and bulging in the right inguinal area that had 
lasted for 3 weeks and was reduced by rest.  Objective 
examination showed no swelling or deformity in the right 
inguinal area and widening of the inguinal ring.  The 
assessment was right indirect inguinal hernia.

On July 14, 1998, the veteran reported that his right 
indirect inguinal hernia was not bothering him much.  
Physical examination showed no swelling in the right inguinal 
area and no symptoms related to the hernia.

On July 21, 1998, the veteran reported no new symptoms.  
Objective examination showed no significant change from the 
last examination and a palpable hernia on coughing which was 
reducible at rest.  The assessment was reducible right 
inguinal hernia.

On outpatient treatment on August 10, 1998, the veteran 
complained of left hand soreness and left third MCP pain 
secondary to an injury first sustained about 5 weeks earlier 
when he fell on his left hand and experienced immediate 
swelling and pain.  The veteran's pain and swelling resolved 
and then he re-injured his left hand when he tripped and 
fell.  Physical examination of the left hand showed a full 
range of motion, no crepitus, deformity, swelling, 
ecchymosis, or erythema, 5/5 motor strength limited by pain, 
and a mild resting tremor bilaterally.   X-rays of the left 
hand were normal.  The assessment included mechanically 
induced tendonitis in the left third MCP.

On August 21, 1998, the veteran complained of pain in the 
left lower quadrant of the abdomen and left hand pain.  The 
veteran's history of a right inguinal hernia was noted.  The 
veteran was right hand dominant.  Physical examination showed 
a benign abdomen, no palpable hernia bilaterally, a full 
range of motion in the second and third MCP joints, and 
laxity of the radial collateral ligament of the second MCP 
joint.  The assessment included a right inguinal hernia and a 
left second MCP radial collateral ligament tear.

On September 1, 1998, the veteran received right inguinal 
hernia repair.

On outpatient treatment on September 10, 1998, the veteran 
complained of a left index finger injury which had occurred 
around July 15th.  Physical examination showed hyperextension 
to 35 degrees without subluxation or dislocation.  X-rays of 
the left index finger were normal.  The assessment was 
healing left index finger dorso-radial dislocation.

On September 21, 1998, the veteran complained of right 
testicular pain "that is worse now than before the 
surgery."  His pain was constant sharp and radiated up in to 
the groin.  He also noted a small amount of red discharge in 
the corner of the surgical wound.  Physical examination of 
the surgical wound showed no erythema, mild expected edema, a 
single suture noted at the lateral wound margin with serous 
discharge, tenderness to palpation consistent with being 3 
weeks post-operative, bilateral descended testes, tenderness 
to palpation in the right epididymis without enlargement, no 
testicular edema, mild testicular erythema, and mild 
bilateral tenderness to palpation in the testes.  The 
assessment was that the veteran was doing well post-operative 
from right inguinal hernia with the exception of testicular 
pain/epdidymal pain consistent with epididymitis.

On September 24, 1998, the veteran complained of continued 
pain and tenderness in the right groin area and continued 
right testicular pain.  Physical examination of the surgical 
wound showed erythema with tenderness to palpation and 
yellow/green thick pus expressed from wound at a small 
opening in the right end of the wound, tenderness to 
palpation at the right epidydmis, and bilaterally descended 
testes without masses.  The assessment was status-post right 
inguinal hernia and epididimytis.

On September 29, 1998, the veteran complained of a left hand 
injury.  His history included dislocated PIP and MCP joints.  
Objective examination of the left hand showed no ecchymosis, 
edema, ulcerations, or erythema, no pain on passive range of 
motion testing of the dorsal interphalangeal (DIP) joint, the 
PIP joint, or the MCP joint, an intact flexor digitorum 
profundus, flexor digitorum superficialis, and extensor 
digitorum, and interosseous, tenderness to palpation on the 
volar surface of the PIP joint of the index finger, 
tenderness to palpation in the interosseous between the first 
and second digit (index and long fingers), and intact light 
touch.  The assessment was digit nerve stretch injury versus 
inner MCP ligament sprain.

A testicular/scrotal ultrasound in October 1998 showed a 
probable vascular injury in the mid-right testis but 
otherwise was normal.

On outpatient treatment on October 2, 1998, the veteran 
complained of bilateral testalgia, right worse than left, 
right groin pain, and left index finger dorso-radicular 
dislocation.  Physical examination showed a soft, non-tender 
abdomen without distention or masses, a palpable hernia in 
the left groin, a well-healed incision on the right groin, an 
old cut down scar on the right groin, and a questionable 
right spermatocele.  The assessment included testalgia, 
bilateral inguinal hernias of questionable etiology versus a 
symptomatic spermatocele, and a left index finger dorso-
radicular dislocation.

On October 5, 1998, the veteran complained of right 
testicular pain.  Physical examination showed a non-
distended, non-tender abdomen with no active bowel sounds 
present, a well-healed scar in the right inguinal region, 
bilaterally descended testes, and tenderness to palpation in 
the right testis/epididymis.  The impressions included right 
testalgia.

On October 23, 1998, the veteran complained of pain on 
activity on the lateral aspect of the second 
metacarpophalangeal (MCP) joint of the left index finger and 
partial dislocation and locking that had lasted for 1 week.  
The veteran was status-post volar plate injury to the left 
index finger consistent with dorsal-radial dislocation.  He 
also was left-hand dominant.  The veteran had been in a cast 
for 3 weeks until it was removed 10 days earlier.  Physical 
examination showed that he was unable to make a fist with his 
left hand, tenderness both at the volar plate and at the 
metacarpophalangeal and proximal interphalangeal joints with 
no subluxation.  The assessment was status-post volar plate 
injury to left finger consistent with dorsal-radial 
dislocation.  His left hand was casted again.

On October 28, 1998, the veteran complained of a volar plate 
injury.  Physical examination of the left hand showed that 
his cast was in good condition.  The assessment was left 
volar plate injury.

On November 5, 1998, the veteran complained of increasing 
left testicular pain and bilateral testalgia.  Objective 
examination showed that the right testicle was restricted 
consistent with a vascular injury.  The assessment was 
bilateral chronic testalgia consistent with a right 
testicular infarct following a right inguinal hernia repair.

On November 17, 1998, the veteran complained of decreased 
range of motion in the left index finger following 
dislocation/volar plate injury in July 1998, pain in the back 
of his left hand with movement, and pain from a right 
testicular infarction.  The assessment was volar plate injury 
and dislocation.

On December 1, 1998, the veteran complained of repeated 
dislocation of the left first MCP and left first MCP and 
proximal interphalangeal (PIP) joint pain and instability.  
His history included dislocation but he denied any 
dislocations since his cast was removed on November 24, 1998.  
Physical examination of the left hand showed no deformities, 
crepitus in the first MCP with no laxity, laxity in the first 
PIP to lateral and medial ligaments, positive volar plate 
laxity in the first PIP when compared to the right PIP, and 
mild tenderness to palpation at the first MCP and PIP.  Range 
of motion testing of the left hand showed flexion to 
70 degrees in the first MCP, flexion to 67 degrees in the 
first PIP, and an inability to make a fist.  The assessment 
was resolving left first MCP and PIP volar plate injury.

On December 2, 1998, the veteran complained of intermittent 
pain that was 5/6 out of 10 on a pain scale in left lower 
quadrant of his abdomen.  Physical examination of the abdomen 
showed no masses, normal active bowel sounds, vague 
tenderness to palpation in the left lower quadrant, and no 
suprapubic tenderness to palpation.  The assessment included 
post-operative right groin pain/testalgia status-post right 
inguinal hernia repair with intermittent/concurrent muscular 
injury.

On December 7, 1998, the veteran complained of an upset 
stomach with hematemesis and stomach pain and pressure.  He 
reported that, one week earlier, he had vomited "lots of 
blood" five times.  His history included a right inguinal 
hernia repair and right testicular vascular injury.  Physical 
examination of the abdomen showed no masses, positive bowel 
sounds, tenderness to palpation on the right side secondary 
with scarring, tenderness to palpation on the left side with 
no rebound, and no hematemesis in the rectal area. 
Genitourinary examination showed testalgia, right greater 
than left.  The assessment included likely gastritis.

On December 10, 1998, the veteran complained of continuous 
pain in the right testicle which extended up to the right 
groin incision and post-prandial "queasiness" and 
hematemesis.  A urology workup had showed a right wedge-
shaped infarct in the right testicle.  The veteran denied any 
bloody stool.  Physical examination showed a well-healed 
groin scar with a healing ridge and tenderness to palpation 
along the wound, tenderness to palpation of the bilateral 
testes, right greater than left, and no numbness or decreased 
sensation in groin.  The assessment was chronic testalgia 
with an unclear relationship to a right inguinal hernia 
repair.

In a Medical Evaluation Board (MEB) report dated on 
December 10, 1998, it was noted that the veteran had 
experienced worsening testicular pain following a right 
inguinal hernia repair.  The veteran continued to complain of 
continuous bilateral testicle pain exacerbated by physical 
activity.  He had regular bowel movements and no nausea, 
vomiting, fever, chills, or sweats.  The veteran's small 
infarct of the right testicle and diagnosis of testalgia were 
noted.  The veteran had developed an upper GI hemorrhage 
consistent with non-steroidal use which was discontinued.  
The veteran's pain did not allow him to perform training or 
other duties.  Physical examination showed a well-healed 
right groin crease incision with mild tenderness along the 
wound, the pubic tubercle was not especially tender, no 
palpable hernia, mild to moderate tenderness to palpation in 
both testicles, and no surrounding fluid or reducible hernia 
on either side.  Because the veteran's groin pain had 
worsened, he was unlikely to be able to continue his training 
or assume his duties for an indeterminate period.  The 
diagnoses were testalgia and right groin pain.  In a 
December 17, 1998, addition to the MEB report, the veteran's 
separation from active service was recommended based on his 
debilitating chronic testalgia which had been unresponsive to 
conservative therapy.

An upper gastrointestinal (GI) series on December 30, 1998, 
showed a grossly normal stomach and gastroesophageal reflux 
to the upper esophagus.

At a separation physical examination in December 1998, the 
veteran's medical history included GERD versus stress 
gastritis, which was being evaluated, and a right inguinal 
hernia repair with post-operative groin pain and testalgia.  
The veteran's MEB for a small infarct of the right testis 
causing chronic testalgia was noted.  Clinical evaluation 
showed status-post right inguinal hernia repair without 
recurrence, no hematemesis, slight left testis atrophy, and 
left greater than right testicular tenderness with no masses.

On January 20, 1999, the veteran complained of reflux 
symptoms and breakthrough pain.  He denied any hematemesis or 
bright red blood per rectum.  Physical examination showed 
positive bowel sounds in the abdomen with no tenderness or 
distention.  The assessment was severe GERD with no evidence 
of ulcer on upper gastrointestinal series.

A February 1999 testicular/scrotal ultrasound show a probable 
ischemic injury of the right testicle.

The post-service medical evidence shows that, on VA 
outpatient treatment in December 1999, the veteran complained 
of persistent pain in the right groin area and persistent 
testicular pain.  Physical examination showed a soft abdomen, 
a right inguinal scar, and some tenderness in the right 
testicle.  The impression included right testalgia by 
history, status-post right inguinal hernia surgery and mesh 
implant with transection of ilioinguinal nerve, hiatal hernia 
by history with vomiting blood, and a history of recurrent 
inguinal hernia.

VA upper endoscopy in March 2000 showed a hiatal hernia and 
gastritis.

On VA outpatient treatment in November 2000, the veteran 
complained of GERD and chronic pain from a previous inguinal 
hernia surgery.  The assessment was GERD.

On VA examination in March 2001, the veteran complained of 
continuing groin pain and a painful scar.  He reported that 
his activities "are quite limited by his incisional pain."  
Physical examination showed a well-healed inguinal hernia 
scar on the right that was quite tender with palpable 
scarring noted under it in the soft tissue.  The diagnosis 
was surgical scar over the ilioinguinal nerve with groin pain 
and testicular pain which were related to the veteran's in-
service surgery

On VA hand examination in May 2001, the veteran complained of 
left hand, right lower abdominal quadrant, and right hip 
problems.  The veteran's left hand problems included pain and 
some instability at the MCP joint of the index finger, 
subluxation, and instability episodes.  The veteran also 
experienced weakness at the left index finger and easy 
fatigue in the right lower quadrant of the abdomen, some 
impairment of coordination at the left index finger, right 
testicle pain, and stomach distress.  He reported multiple 
closed reductions for instability of the MCP joint of the 
left index finger.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  
Objective examination showed a well-healed hernia scar on the 
right of 3 inches, just proximal to the inguinal ligament 
area, which was very tender and without numbness, "a bit of 
tenderness" in the right scrotum area, little tenderness in 
the groin area just distal to the scar, full extension of all 
digits in both hands, full flexion of 8 fingers, full 
opposition and flexion of 2 thumbs, moderate pain with 
movements of the left hand at left index finger MCP joint 
only, normal sensation in both hands, a questionable slight 
weakness and atrophy of the first interosseous muscle of the 
left hand, no redness or swelling in either hand, tenderness 
in the MCP joint of the left index finger, and no instability 
at the MCP joint of the left index finger.  The assessment 
included a history of acute dislocation of the left index 
finger MCP joint, reduced satisfactorily, with continued 
occasional instability, chronic synovitis secondary to lax 
ligaments and recurring episodes of subluxation, referred 
pain from the right lower quadrant scar as well as some pain 
from the portion of the scar that is closest to the hip 
joint, and evidence of nerve injury at this scar with some 
pain at the right hip.

On VA genitourinary examination in May 2001, the veteran 
complained of constant pain secondary to a painful hernia 
repair scar and right testicle pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  Physical examination showed no abnormal 
testicular masses, moderate tenderness to palpation over the 
right testicle, a healed surgical scar in the right inguinal 
area approximately 8 centimeters in length with marked 
tenderness to palpation over the medial aspect of the scar, 
no signs of a recurrent inguinal hernia, and no testicular 
atrophy.  The diagnoses included a history of treatment for 
epididymitis on the right side, chronic pain of the right 
testicle (testalgia), and status-post right inguinal hernia 
repair with intentional transection of the right ilioinguinal 
nerve.

On VA esophagus and hiatal hernia examination in May 2001, 
the veteran complained of continued regurgitation (2 to 
3 times per day).  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran denied any dysphagia, pyrosis, or epigastric pain.  
His only episode of hematemesis occurred in November 1998.  
He also denied any nausea or actual vomiting.  Physical 
examination showed generally good health without anemia, good 
nutrition, and stable weight.  An esophagogastroduodenoscopy 
(EGD) in March 2000 showed a hiatal hernia and gastritis.  
The diagnoses were GERD with hiatal hernia, secondary to high 
doses of Motrin while on active service, and a continued 
problem with regurgitation (2 to 3 episodes per day).

On VA outpatient treatment in December 2001, the veteran 
complained, "I have a hiatal hernia and I want to get it 
fixed."  His history included gastroesophageal reflux 
symptoms for three years and a 3-4 centimeter hiatal hernia 
in early 2000.  His reflux symptoms were not controlled 
adequately with medical therapy.  He regurgitated food in to 
his mouth 30-45 minutes after every meal.  Physical 
examination showed a flat, soft, non-distended, non-tender 
abdomen with present bowel sounds.  The assessment was GERD 
and hiatal hernia with symptoms not adequately controlled on 
medical treatment.

Following VA outpatient treatment in May 2002, the assessment 
was GERD with mild esophagitis on EGD but no Barrett's 
esophagus.

In September 2002, the veteran complained of daily GERD and 
regurgitation after eating.  Physical examination showed a 
well-healed scar in the right inguinal area which was tender 
to light touch, no inguinal hernia, and normal testicles with 
no masses.  The assessment was GERD.

Following VA outpatient treatment in October 2002, the 
assessment was chronic right inguinal based pain.

The veteran was hospitalized for one day in November 2002 at 
a VA Medical Center for surgical treatment of his reflux.  He 
had a laparoscopic nissen fundiplication procedure.

VA endoscopy in July 2004 showed a prolapsing hiatal hernia.

An upper GI series and esophagogram in August 2004 showed no 
evidence of gastroesophageal obstruction, post-fundoplication 
with possible small hernia at the gastroesophageal junction 
versus soft tissue from the fundoplication, and no reflux.

On VA outpatient treatment in August 2004, the veteran 
complained of feelings of heartburn and regurgitation.  The 
assessment was status-post Nissen in 2002 with stable 
heartburn and regurgitation.

On VA examination in June 2006, the veteran's complaints 
included chronic testalgia of the right testicle, chronic 
residual tenderness of the hernia repair surgical scar, and 
some ilioinguinal nerve impingement, discomfort, and daily 
acid reflux.  The veteran denied any melena or hematochezia.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  Physical examination showed a 
non-distended, non-tender abdomen with present bowel sounds 
and no palpable organomegaly or masses, a well-healed hernia 
surgery scar which was 7 centimeters in length by 
1 centimeter in width just proximal to the right inguinal 
canal area, some pain on deep palpation of the scar but no 
ulceration or evidence of malnourishment, no adherence to 
underlying tissue, and no keloids or contractures, no 
evidence of recurrent inguinal hernia, and some discomfort 
radiating from the scrotum up to the scar on palpation of the 
testicle and hernia.  The diagnoses were a well-healed 
surgical scar from the right inguinal hernia repair with some 
tenderness from chronic scar impingement on nerve in the area 
with associated testalgia and intermittent right testicle 
pain on a daily basis and gastroesophageal reflux 

On VA examination in July 2006, the veteran complained of 
flare-ups of left index finger pain about 1 time per week.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  The veteran did not experience 
loss of motion, strength, or endurance in the left hand.  He 
experienced a sensation of subluxation at the index MCP joint 
with flare-ups and pain extending down the dorsum along the 
extensor tendon and the palmar aspect along the flexor tendon 
in to his palm.  Physical examination of the left hand showed 
a full equal range of motion in the left index finger at the 
MCP, PIP, and DIP joints including full extension and 
flexion, the ability to make a full fist and oppose index and 
thumb, no pain on range of motion testing, no tenderness over 
the PIP joint, some tenderness over the dorsum and lower 
aspect of the MCP joint, increasing pain across the dorsum 
and lower aspect of the index finger down in to the palm and 
dorsum of the hand on repetitive motion, normal sensation, 
and normal strength and musculature.  X-rays of the left hand 
were within normal limits.  The VA examiner commented that, 
with repetitive activity, the veteran was likely to have 
increased pain but no loss of motion, strength, or endurance.  
The examiner also stated that the veteran's condition did not 
affect his ability to work as a computer specialist.  The 
diagnosis was status-post PIP joint dislocation of the left 
index finger.  In a September 2006 addendum to this 
examination report, the VA examiner stated that, because 
there was a full range of motion in the left index finger, 
there was no ankylosis.  The VA examiner also stated that 
there were no other limitation in the veteran's left hand and 
the veteran experienced only occasional flare-ups and no loss 
of motion, loss of endurance, or loss of function during a 
flare-up of pain.

In an October 2006 addendum to the June 2006 VA examination 
report, the VA examiner who saw the veteran in June 2006 
stated that he had reviewed the veteran's claims file 
extensively along with electronic VA medical records.  This 
examiner reiterated his prior conclusions contained in the 
June 2006 report.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 10 percent for GERD.  The veteran's service medical 
records show that he was diagnosed as having severe GERD 
following outpatient treatment in January 1999 when positive 
bowel sounds and no tenderness in the abdomen were noted.  
The post-service medical evidence indicates that the veteran 
experiences, at worst, regurgitation of food following meals.  
Endoscopy in March 1999 showed a hiatal hernia.  At his VA 
gastrointestinal examination in May 2001, the veteran denied 
any history of dysphagia, pyrosis, or epigastric pain and 
reported regurgitation, stable weight, and good nutrition.  
The diagnoses included GERD with a hiatal hernia secondary to 
high doses of Motrin while on active service and continued 
regurgitation.  The veteran again complained of regurgitation 
on outpatient treatment in December 2001, when physical 
examination noted positive bowel sounds and no abdominal 
tenderness.  The diagnosis was GERD with mild esophagitis in 
May 2002.  In September 2002, the veteran complained of daily 
GERD and regurgitation; the assessment was GERD.  A UGI in 
August 2004 showed no evidence of reflux or gastrointestinal 
obstruction.  On outpatient treatment in August 2004, the 
veteran's heartburn and regurgitation were stable.  Finally, 
VA examination in June 2006 showed no melena and tenderness 
to palpation in the abdomen; the assessment included 
gastroesophageal reflux.  Because the veteran's service-
connected GERD is not manifested by multiple symptoms 
productive either of considerable or severe health impairment 
(i.e., a 30 or 60 percent rating), the Board finds that an 
initial rating greater than 10 percent is not warranted.  See 
38 C.F.R. § 4.114, DC 7346 (2008).

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an initial rating greater 
than 10 percent for testalgia.  Initially, the Board notes 
that, although the veteran's service-connected testalgia is 
rated by analogy to a urinary tract infection, he was not 
treated for a urinary tract infection during or after active 
service.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7525 (2008).  
There is no evidence that the veteran's testalgia is 
manifested by recurrent symptomatic urinary tract infection 
requiring drainage, frequent hospitalization, or continuous 
intensive management, or was manifested by poor renal 
function such that a higher initial rating than 10 percent is 
warranted.  Id.  Instead, the veteran's service medical 
records show repeated treatment for testalgia beginning in 
June 1998.  In September 1998, physical examination showed 
tenderness to palpation in the right epididymis without 
enlargement, mild testicular erythema and mild tenderness to 
palpation of the testes.  The diagnosis was testicular 
pain/epididymal pain consistent with epididymitis.  A 
testicular ultrasound in October 1998 showed a probable 
vascular injury in the mid-right testis but otherwise was 
normal.  Following outpatient treatment in October 1998, the 
diagnosis was right testalgia.  The diagnosis was changed in 
November 1998 to bilateral chronic testalgia consistent with 
right testicular infarct following right inguinal hernia 
repair.  The diagnosis was changed again in December 1998 to 
chronic testalgia with an unclear relationship to the right 
inguinal hernia repair.  The MEB concluded in December 1998 
that the veteran had testalgia which was chronic and 
debilitating and necessitated his discharge from active 
service.  The veteran's separation physical examination 
showed left greater than right testicle tenderness to 
palpation with no masses.

The post-service medical evidence shows that a probable 
ischemic injury to the right testicle was noted on February 
1999 ultrasound.  The VA examiner related the veteran's 
testicular pain to his in-service inguinal hernia repair in 
March 2001.  Physical examination in May 2001 showed moderate 
tenderness to palpation in the right testicle without masses 
or atrophy.  The VA examiner diagnosed chronic testalgia.  
The veteran's testicles were normal without masses on VA 
outpatient treatment in September 2002.  Finally, following 
VA examination in June 2006, the diagnoses included testalgia 
and intermittent right testicular pain on a daily basis which 
was associated with the veteran's in-service right inguinal 
hernia repair.  Without evidence that the veteran's service-
connected testalgia is manifested by recurrent symptomatic 
urinary tract infections requiring frequent hospitalization 
or continuous intensive management or by poor renal function, 
the Board finds that an initial rating greater than 
10 percent is not warranted.  Id.

The Board also finds that the preponderance of the evidence 
is against an initial rating greater than 10 percent for 
residuals of a right inguinal hernia repair with scar.  The 
veteran was treated surgically for a right inguinal hernia 
during active service.  The service medical records and post-
service VA treatment records all show that the veteran's 
surgical repair resulted in a surgical scar and other 
residuals, including right groin pain.  Following his in-
service surgical repair in September 1998, he did well post-
operatively.  In October 1998, physical examination showed a 
well-healed right groin incision and an old right groin scar.  
There was no numbness or decreased sensation in the right 
groin on physical examination in December 1998.  The 
veteran's MEB in December 1998 showed a well-healed right 
groin incision with mild tenderness to palpation along the 
wound, no hernia, and no reducible hernia.  The veteran's 
separation physical examination in December 1998 also noted 
no recurrent right inguinal hernia.  

The post-service medical evidence shows that the veteran 
complained of persistent right groin pain in December 1999; 
physical examination showed a right inguinal scar and the 
diagnoses included status-post surgery and a history of 
recurrent inguinal hernia.  The veteran complained of limited 
activities due to incisional pain on VA examination in March 
2001.  Physical examination showed a well-healed inguinal 
hernia scar which was quite tender with palpable scarring 
underneath it.  On VA examination in May 2001, physical 
examination showed a healed right inguinal hernia scar with 
marked tenderness to palpation but no recurrent inguinal 
hernia.  On VA examination in June 2006, physical examination 
showed a well-healed hernia surgery scar with some pain on 
deep palpation of the scar but no ulceration or evidence of 
malnourishment, no adherence to underlying tissue, and no 
keloids or contractures, and no evidence of recurrent 
inguinal hernia.  The diagnoses were a well-healed surgical 
scar from the right inguinal hernia repair with some 
tenderness from chronic scar impingement on nerve in the area 
with associated testalgia and intermittent right testicle 
pain on a daily basis.  Without evidence that the veteran's 
service-connected residuals of a right inguinal hernia repair 
with scar include a post-operative recurrent hernia which is 
not readily reducible or a scar that is associated with 
underlying soft tissue damage (i.e., not a superficial scar 
which is painful on examination), the Board finds that an 
initial rating greater than 10 percent is not warranted.  See 
38 C.F.R. §§ 4.114, 4.118, DC 7804-7338 (2008). 

The veteran also is not entitled to additional compensation 
for his service-connected residuals of a right inguinal 
hernia repair with scar under other potentially applicable 
rating criteria for evaluating scars.  DC 7801 provides in 
part a 20 percent rating for scars that are deep or cause 
limited motion and exceed 12 square inches (77 square 
centimeters).  DC 7805 provides that other scars will be 
rated based on the limitation of motion of the affected body 
part.  Although DC's 7801 and 7805 were revised effective 
August 30, 2002, see 67 Fed. Reg. 49596 (July 31, 2002), the 
Board notes that there is no medical evidence that the 
veteran's scar is deep, causes limited motion, and exceeds 
77 square centimeters (DC 7801) or is manifested by 
limitation of motion (DC 7805) such that additional 
compensation is warranted under other potentially applicable 
rating criteria for evaluating scars.  See 38 C.F.R. 
§§ 4.118, DC's 7801 and 7805 (2008).

The Board finally finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
greater than 10 percent for recurrent dislocation of the left 
index finger.  As noted above, the veteran's service-
connected recurrent dislocation of the left index finger is 
rated under DC 5225 and a 10 percent rating is the maximum 
disability rating available under this DC.  See 38 C.F.R. 
§ 4.71a, DC 5225 (2008).  The veteran's service medical 
records show that he dislocated his left index finger on 
several occasions and received a cast.  On August 10, 1998, 
the veteran complained of left hand pain secondary to an 
earlier injury.  Physical examination showed a full range of 
motion in the left hand, no erythema, edema, or ecchymosis, 
and full strength.  X-rays also were normal.  The assessment 
included mechanically induced tendonitis in the left third 
MCP.  On August 21, 1998, physical examination showed laxity 
in the second MCP joint and the diagnosis was a tear of the 
second radial collateral ligament.  On September 10, 1998, 
physical examination showed hyperextension of the left index 
finger without subluxation or dislocation.  The diagnosis was 
a healing left index finger dislocation.  On September 29, 
1998, there was no erythema, edema, or ecchymosis in the left 
hand, and the diagnosis was an MCP ligament strain.  The 
veteran's left index finger was casted again.  The diagnosis 
following outpatient treatment on October 2, 1998, was a left 
index finger dislocation.  The veteran was unable to make a 
fist with his left hand on outpatient treatment on 
October 23, 1998, and his left index finger was casted again.  
In December 1998, after the cast was removed, there was no 
left hand deformity and laxity in the first MCP joint 
although crepitus was present in that joint.  There also was 
laxity in the first PIP joint, positive volar plate laxity in 
the first PIP joint, mild tenderness to palpation in the 
first MCP and PIP joints, limited flexion in the PIP and MCP 
joints, and the veteran again was unable to make a fist with 
his left hand.  The diagnosis was a resolving left index 
finger injury.  

The post-service medical evidence shows that, on VA 
examination in May 2001, the veteran had full extension of 
all digits in both hands, full flexion of 8 fingers, full 
opposition and flexion of 2 thumbs, moderate pain with 
movements of the left hand at left index finger MCP joint 
only, normal sensation in both hands, a questionable slight 
weakness and atrophy of the first interosseous muscle of the 
left hand, no redness or swelling in either hand, tenderness 
in the MCP joint of the left index finger, and no instability 
at the MCP joint of the left index finger.  The assessment 
included a history of acute dislocation of the left index 
finger MCP joint, reduced satisfactorily, with continued 
occasional instability, chronic synovitis secondary to lax 
ligaments and recurring episodes of subluxation.  On VA 
examination in July 2006, physical examination of the left 
hand showed a full equal range of motion in the left index 
finger at the MCP, PIP, and DIP joints including full 
extension and flexion, the ability to make a full fist and 
oppose index and thumb, no pain on range of motion testing, 
no tenderness over the PIP joint, some tenderness over the 
dorsum and lower aspect of the MCP joint, increasing pain 
across the dorsum and lower aspect of the index finger down 
in to the palm and dorsum of the hand on repetitive motion, 
normal sensation, and normal strength and musculature.  X-
rays of the left hand were within normal limits.  The VA 
examiner commented that, with repetitive activity, the 
veteran was likely to have increased pain but no loss of 
motion, strength, or endurance.  The diagnosis was status-
post PIP joint dislocation of the left index finger.  In a 
September 2006 addendum to this examination report, the VA 
examiner stated that, because there was a full range of 
motion in the left index finger, there was no ankylosis.  The 
VA examiner also stated that there were no other limitations 
in the veteran's left hand and the veteran experienced only 
occasional flare-ups and no loss of motion, loss of 
endurance, or loss of function during a flare-up of pain.

As the veteran already is in receipt of the maximum 
disability rating available under DC 5225, the Board must 
consider whether he is entitled to a separate rating for 
amputation or for limitation of motion of other digits or 
interference with the overall function of the left hand.  See 
38 C.F.R. § 4.71a, DC 5225 (2008).  See also 38 C.F.R. 
§ 4.71a, DC 5153 (2008) (amputation of index finger).  The 
Board also must consider whether the veteran is entitled to 
additional compensation under other potentially applicable 
rating criteria for evaluating orthopedic disabilities.  In 
this case, however, there is no evidence that the veteran is 
entitled to a separate rating for amputation of the left 
index finger.  The VA examiner noted in September 2006 that 
there were no other limitations in the veteran's left hand 
and the veteran experienced only occasional flare-ups and no 
loss of motion, loss of endurance, or loss of function during 
a flare-up of left index finger pain; thus, the veteran is 
not entitled to an additional evaluation for limitation of 
motion of other digits or interference with overall left hand 
function.  Finally, as there is no medical evidence that the 
veteran experiences occasional incapacitating exacerbations 
and as his left hand x-rays are within normal limits, he is 
not entitled to additional compensation under other 
potentially applicable rating criteria.  See, for example, 
38 C.F.R. § 4.71a, DC 5003 (2008) (arthritis).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1) (2008).  There has been no showing by 
the veteran that his service-connected disabilities have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  For example, the VA 
examiner concluded in July 2006 that the veteran's service-
connected recurrent dislocation of the left index finger did 
not affect his ability to work as a computer specialist.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that the evidence of record from the 
day the veteran filed these claims to the present also 
supports the conclusion that he is not entitled to additional 
increased compensation for his service-connected disabilities 
at any other time within the appeal period.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
GERD is denied.

Entitlement to an initial rating greater than 10 percent for 
testalgia is denied.

Entitlement to an initial rating greater than 10 percent for 
residuals of a right inguinal hernia repair with scar is 
denied.

Entitlement to an initial rating greater than 10 percent for 
recurrent dislocation of the left index finger is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


